UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-7256



EUGENE LITTLE,

                                                Petitioner - Appellant,

          versus


NORTH CAROLINA ATTORNEY GENERAL; MACK JARVIS;
DEAN WALKER, Superintendent,

                                               Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. James A. Beaty, Jr., Dis-
trict Judge. (CA-97-833-1)


Submitted:   January 5, 1999                 Decided:   January 20, 1999


Before MURNAGHAN, ERVIN, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eugene Little, Appellant Pro Se.    Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eugene Little appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1998).   We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court. See Little v. NC Attorney General, No. CA-97-833-1

(M.D.N.C. July 27, 1998).      We also deny Little’s motion for

appointment of appellant counsel.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                          DISMISSED




                                 2